Citation Nr: 1220462	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 11, 2005, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD effective July 11, 2005.

The Veteran requested a Board hearing in March 2009 and May 2009.  A hearing was scheduled for June 2, 2010, and the Veteran was notified in an April 2010 letter.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The Board notes that during the course of the appeal, the Veteran also filed a claim for entitlement to a TDIU.  The RO denied the Veteran's claim and the Veteran filed a notice of disagreement with the RO's denial in February 2010.  The RO issued a Statement of the Case in February 2010.  The Veteran did not perfect his appeal by filing a Form 9.  However, it appears that the Veteran's representative raised the issue of employability once again in the May 2012 Appellant's Brief when he noted that the Veteran stopped working due to stress.  See May 2012 Appellant's Brief.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will take jurisdiction of the TDIU claim.  

The issue of an initial evaluation greater than 50 percent for PTSD and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran originally filed a claim for service connection for PTSD on March 27, 1987, more than one year following his discharge from service. 

2.  The RO denied the Veteran's claim for service connection for PTSD in an August 1987 decision.

3.  The Veteran filed to reopen his claim for service connection for PTSD on July 11, 2005.

4.  The RO reopened the Veteran's claim but denied his claim on the merits in an August 2006 decision.

5.  In July 2007, Veteran filed a notice of disagreement with the August 2006 decision, in support of which the Veteran contemporaneously submitted pertinent service department records, in existence since 1972.   

6.  In an April 2008 decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective July 11, 2005, the date of his claim to reopen.   

7.  The Veteran perfected his appeal of the RO's determination as to both the rating and effective date.

8.  There is no evidence of any earlier formal or informal claim prior to March 27, 1987.  


CONCLUSION OF LAW

The criteria for an effective date of March 27, 1987, but not earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a veteran of the information and evidence needed to substantiate a claim, as well as the duty to notify the Veteran of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a veteran in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

As will be discussed in greater detail below, the Board is awarding an earlier effective date of March 27, 1987, for the grant of service connection for PTSD.  This date corresponds to the earliest document of record raising a claim of entitlement to service connection for PTSD, and the Veteran has acknowledged during the course of this appeal that this date of his original claim.  Under these circumstances, and as the original claim was received more than one year following the date of his separation from service, there is no possibility that any additional notice or development would aid the Veteran in establishing entitlement to an effective prior to March 27, 1987.  38 U.S.C.A. §§ 5103, 5103A (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

II.  Entitlement to an effective date earlier than July 11, 2005 

A.  Laws and Regulations

The effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2011).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).
The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

However, pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); 
see also 38 C.F.R. § 3.400(q) (2011).

The Board observes that, during the pendency of the appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2011)).

Under the prior regulation, where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision had become final, the former decision would be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  This included official service 
department records which presumably had been misplaced and now been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006).

The Board notes that the preamble in the proposed regulation contained a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388-35, 390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available previously.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever was later.  The effective date would not be limited to the date of the claim to reopen.

The change was intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence may be particularly valuable in connection to claims for benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 (2008).

The revised regulation provides:

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

See 38 C.F.R. § 3.156(c) (2011).

Establishing service connection for PTSD requires: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM-IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2011).


B. Analysis

The Veteran seeks an effective date earlier than July 11, 2005 for the grant of service connection for PTSD.  

The Veteran's original claim for entitlement to service connection for PTSD was denied in an August 1987 rating decision.  The Veteran did not appeal this decision, and the RO decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104, § 20.1103. 
 
On July 11, 2005, the Veteran submitted a request to reopen his claim for entitlement to service connection for PTSD.  The claim was reopened but denied in an August 2006 RO decision.  In his notice of disagreement, the Veteran submitted additional records.  The RO subsequently reopened and granted service connection for PTSD in an April 2008 rating decision which assigned a 50 percent disability rating for his PTSD, effective July 11, 2005, the date of his claim to reopen. 
 
The Veteran asserts the effective date for the grant of service connection should date back to 1987.  He explained that he was misdiagnosed with bipolar disorder back in 1987 when, in fact, he had PTSD.  

The claims file shows that he originally filed a claim for service connection for PTSD on March 27, 1987.  The claim notes that he served in the U.S. Army from February 1972 to April 1975.  Along with his original claim, the Veteran submitted a statement explaining that he had been assigned to the 138th Aviation Company RR located in Da Nang for five months before being reassigned to the 7th RRFS in Thailand.  He reported that during his time in Vietnam, he heard rockets and artillery.  He also described how he saw a man killed within yards of his position.  He also reported that he had been treated for PTSD at Good Samaritan Hospital, St. Mary's Hospital and De Paul Health Center from 1985 to 1987.  

In June 1987, prior to the RO's August 1987 decision, the Veteran was afforded a VA Compensation and Pension examination for his psychiatric disability.  The Veteran reported that he served in combat in Vietnam from October 1972 to February 1973 in the 138th Aviation Company.  He noted life threatening stress while serving in Da Nang.  He noted rocket attacks, mortar attacks, mine fields, ambushes, and firefights.  He noted that he saw men killed the first day in Vietnam.  The examiner diagnosed the Veteran with chronic PTSD with depression.  The examiner also noted a diagnosis of schizoaffective reaction by history but not found on examination.  

In an August 1987 decision, the RO denied the Veteran's claim for service connection for PTSD explaining that there was no objective evidence of life threatening stressors.  

The Veteran did not appeal this decision and it became final.  The Veteran filed a claim to reopen his claim for service connection for PTSD in July 2005.  

In the Statement in Support of Claim for Service Connection for PTSD, the Veteran specifically noted that the stressful event occurred on October 20, 1972 in Da Nang, Vietnam.  From October 1972 to March 1973, he was assigned to the following unit:  MACV 224 AVN BN RR, 138 AVN CO RR.  He explained that the stressful incident causing his PTSD was a rocket attack.  Attached to this statement, the Veteran described the incident of seeing a civilian mechanic killed on the first night that the Veteran was in Da Nang.

The RO attempted to verify the Veteran's service in Vietnam with the Army but was unable to identify the records requested.

The RO subsequently denied the Veterans' claim in an August 2006 decision.  Shortly thereafter, the Veteran's representative submitted letter from the Joint Services Records Research Center (JSRRC) which verified the Veteran's unit of assignment and his service in Vietnam.  The document also noted attacks to the Da Nang Air Force Base in October 1972 which killed one civilian.  The JSRRC director noted that he was responding to two letters sent to him by the Veteran in December 2006 and January 2007 which requested research concerning his PTSD claim.  These letters are not included in the Veteran's file. 

In January 2008, the RO sent a letter to the U.S. Army Intelligence and Security Command, Attn. History Office, in attempt to verify the Veteran's claimed in-service trauma.  The RO provided the Veteran's name, social security number, service number and unit of assignment.  The RO also noted that the Veteran claimed that there was a heavy rocket attack on October 20, 1972 in Da Nang which caused civilian death.

The U.S. Army Intelligence and Security Command responded in October 2007.  The letter noted that the 138th Aviation Company (Radio Research) of the 224th Aviation Battalion was located on the Da Nang Air Force Base.  In 1972, increased enemy activity, coupled with drawdown of U.S. combat units, necessitated the relocation of some U.S. units.  The 138th Aviation Company's historical report notes that in October 1972, the company was forced to move from Phu Bai to Da Nang.  The 138th suffered two casualties on October 26, 1972.  

In February 2008, the RO drafted a Formal Finding on the Unavailability of Service Records concluding that the Veteran's personnel records were unavailable.  

The Veteran was afforded a VA examination in March 2008.  The Veteran reported during the examination that he witnessed a rocket attacks in October 1972 in Da Nang which killed a civilian mechanic who was standing right next to the Veteran.  The examiner diagnosed the Veteran with chronic PTSD and opined that there was a nexus between his stressors and his PTSD symptomatology.  

In April 2008, the RO granted service connection for the Veteran's claimed PTSD effective July 11, 2005, the date of his claim to reopen.  The RO granted the claim because the VA examiner stated that his PTSD was related to his in-service stressor and records were considered sufficient to verify that the Veteran was in Vietnam and experienced rocket attacks while in Da Nang.  

In October 2008, the Veteran filed a notice of disagreement with this decision claiming that an earlier effective date was warranted as well as a higher evaluation for PTSD.  

As noted above, 38 C.F.R. § 3.156(c) allows for the original claim to be reconsider if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  

Here, there is evidence from the JSRRC and the U.S. Army Intelligence and Security Command referenced records that existed at the time the VA first decided the Veteran's claim in August 1987.

The Board has considered whether the Veteran failed to provide sufficient information for VA to identify and obtain the records from respective service department, the JSRRC or from any other official source.  Under such circumstances, an earlier effective date would not be warranted.  Read in context, however, the Board believes that the Veteran provided sufficient information regarding his claimed stressors.  

The Court recently clarified in Mayhue v. Shinseki, 24 Vet. App. 273, 279-80   (2011) that under 38 C.F.R. § 3.156(c), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger § 3.156(c)(2).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim.  Id.  The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id. at 280.  However, the information that CURR used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id. Notwithstanding the fact that the claimant had not cooperated with earlier efforts to verify his alleged stressors by providing more information, and notwithstanding the fact that the stressor verified was not one that had previously been mentioned by the claimant, the Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Id. Thus, the Court concluded that the Board erred when it applied § 3.156(c)(2) in finding that the claimant failed to provide sufficient information to obtain the relevant service department records.  

Similarly, the RO ultimately awarded benefits for PTSD because the VA examiner stated that his in-service stressors caused his PTSD and because the records showed rocket attacks to his unit in Da Nang.  In Mayhue v. Shinseki, the information that CURR used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  

In this case, the Veteran appears to have written two letters to CURR (renamed Joint Services Records Research Center) requesting research concerning his PTSD claim.  These letters are not included in the file but the records provided by CURR show that the Veteran stated that he came under rocket attack on October 20, 1972 in Da Nang.  CURR subsequently provided information regarding rocket attacks as well as his unit of assignment.  

The RO took his unit of assignment listed in the document from CURR and subsequently requested information from the U.S. Army Intelligence and Security Command.  The RO noted the Veteran's unit of assignment, his name, social security number, and service number.  As delineated above, the RO noted that the Veteran claimed heavy rocket attack on October 20, 1972 and a civilian death.  The U.S. Army Intelligence and Security Command confirmed the attacks on the Veteran's unit in a subsequent letter.  See letter from U.S. Army Intelligence and Security dated in October 2007.

When the Veteran filed his original claim for service connection for PTSD, he noted his unit was the 183rd Aviation Company RR.  He noted rocket attacks as well.  During the June 1987 VA examination, the Veteran reported that he served in Vietnam in October 1972 to February 1973 and saw someone killed the first day he arrived in Vietnam which would be in October 1972.  The Board acknowledges that the Veteran did not provide the entire name of his unit assigned, omitting MACV 224 AVN BN RR.  Despite this, the Veteran appears to have provided a date of trauma he experienced during service (October 1972), a description of the incident as well as his assigned unit.  The Board acknowledges that the Veteran's DD 214 noted a different assigned unit but the RO made only one attempt to try to verify his service in Vietnam and the RO was told that its inquiry should be forwarded to the unit of assignment for the requested individual.  In fact, the RO made no further attempt to verify the Veteran's stressor.  

In light of 38 C.F.R. § 3.156(c), and considering the facts in this case, the Board finds that the claim must be reevaluated based on receipt of the new evidenced received by the VA.  

The record indicates that there appears to be multiple psychiatric diagnosis of record at the time of the August 1987 RO decision.  Despite this, a June 1987 VA compensation and pension examiner diagnosed the Veteran with chronic PTSD with depression due to his military service.  See June 1987 Compensation and Pension Examination report.

On review of the entire record, the Board finds that all service connection criteria for establishing PTSD existed at the time the Veteran's original claim was filed on March 27, 1987.  Moreover, the Veteran's stressor of rocket attack and casualties were verified by JSRRC and U.S. Army Intelligence and Security Command.

As such, the Board finds that the Veteran's PTSD due to active service was established effective from the date of his original claim received on March 27, 1987.  The appeal, therefore, is granted.

The Board also finds that there is no basis for the assignment of an effective date earlier than March 27, 1987 for the grant of service connection.  In this case, the record shows that the original claim for service connection for PTSD was the Veteran's claim received by the RO on March 27, 1987, more than one year after his separation from service in April 1975.  Moreover, the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.  

As such, an effective date of March 27, 1987, but no earlier, is granted for the award of service connection for PTSD.  The benefit of the doubt has been resolved in the Veteran's favor to this extent. 


ORDER

Entitlement to an effective date of March 27, 1987, but no earlier, for the grant of service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran also has perfected an appeal with respect to the initial 50 percent rating of his service-connected PTSD beginning July 11, 2005.  As discussed above, the Veteran's claim for an earlier effective date of March 27, 1987 for such service-connected PTSD has been granted.  This decision directly affects the Veteran's initial rating claim, as an effective date of March 27, 1987 has been granted, but such grant has not been effectuated by the RO and a rating prior to July 11, 2005 has not been assigned.  As such, consideration of the Veteran's claim for an initial rating greater than 50 percent for the period beginning July 11, 2005 for PTSD is inextricably intertwined with and remains deferred pending assignation of a rating for the period prior to July 11, 2005.  The issue of a TDIU is also intertwined with the issue of a higher initial evaluation for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

As a substantive appeal is already of record for the initial rating of the Veteran's PTSD beginning July 11, 2005, the RO/AMC is directed to effectuate the grant of an earlier effective date of March 27, 1987 for the Veteran's PTSD and assign an appropriate rating for the period prior to July 11, 2005.  Thereafter, the RO/AMC is directed to issue a supplemental statement of the case (SSOC) as to the issue of entitlement to a higher initial rating for PTSD and entitlement to TDIU.

In this case, additional evidence pertinent to the issue on appeal (medical records from State of Arkansas Disability Determination for Social Security Administration) was added to the claims file subsequent to the January 2010 supplemental statement of the case.  As the Veteran has not waived agency of original jurisdiction consideration of the new evidence, this matter must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

After taking all necessary steps to effectuate the grant of an earlier effective date of March 27, 1987 for the Veteran's service-connected PTSD and assigning an appropriate rating for the period from March 27, 1987 to July 10, 2005, the RO/AMC is directed to issue a supplemental statement of the case (SSOC) to the Veteran and his representative as to the issue of TDIU and entitlement to a higher initial rating for PTSD.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


